Citation Nr: 0627640	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  02-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral lung 
disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1946 to March 1947 
and from May 1952 to June 1956.

This matter was REMANDED for further development by the Board 
in December 2004.  


FINDING OF FACT

A rating decision by the RO in August 2005, during the 
pendancy of the appeal, granted service connection for the 
claimed disability, which is a complete grant of the benefit 
sought on appeal.


CONCLUSION OF LAW

The issue of entitlement to service connection for a 
bilateral lung disorder is moot.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2004, the Board remanded the issue of entitlement 
to service connection for a bilateral lung disorder for 
further development.  In a rating decision of August 2005, 
the RO granted service connection for chronic obstructive 
pulmonary disease with emphysema, status post resection of 
left lobe of lung for recurrent spontaneous pneumothorax and 
bullous emphysema and assigned an evaluation of 100 percent 
effective April 2, 2002.  This represents a complete grant of 
the benefit sought on appeal.  Therefore, having been granted 
in full, the issue before the Board is moot.  




ORDER


The issue of service connection for a bilateral lung disorder 
is moot.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


